DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment
The Amendment filed on August 09, 2022 has been entered. Claims 21-36 and 38-41 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in Final Office Action mailed on May 10, 2022. Applicant’s arguments with respect to the prior art rejections of claims 21-36 and 38-41 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 33, 38, and 40 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Mandakolathur Vasudevan et al. (US 2012/0241497), hereinafter Vasudevan.
Regarding claim 21, Vasudevan discloses a buttress assembly (21920 in Figure 431) that is configured to be releasably secured to a surgical stapler end effector (21700 and 21060 collectively in Figure 425) comprising a staple cartridge (21700 in Figure 425) and an anvil (21060 in Figure 425), the buttress assembly (21920) comprising:
(a) a buttress body (21922 in Figure 431) defining a cross-sectional plane (shown in an annotated version of Figure 431 of Vasudevan, hereinafter Figure 431x, below) (note that the “cross-sectional plane” is perpendicular to the top surface of 21922 shown in Figure 431 and parallel to the front surface of 21922 shown in Figure 431) that extends transversely relative to a length (longitudinal length of 21922 in Figure 431) of the buttress body and along a width of the buttress body (apparent from Figure 431x below);
(b) a first plurality of reinforcement strands (shown circled in Figure 431x below) woven through the buttress body (21922) in a plurality of discrete regions (the vicinities of the first plurality of reinforcement strands) (apparent from Figure 431x below, Paragraph 0898);
(c) a second plurality of reinforcement strands (shown circled in Figure 431x below) extending along the length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x below, Paragraph 0898); and
(d) a third plurality of reinforcement strands (shown circled in Figure 431x below) extending transversely relative to the length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x below, Paragraph 0898);
wherein at least one of the second plurality of reinforcement strands (shown circled in Figure 431x below) and at least one of the third plurality of reinforcement strands (shown circled in Figure 431x below) intersect (at the “point of intersection” shown in Figure 431x below) in the cross-sectional plane (shown in Figure 431x below) that includes at least a portion of one of the plurality of discrete regions (the vicinities of the first plurality of reinforcement strands) (apparent from Figure 431x below).

    PNG
    media_image1.png
    817
    965
    media_image1.png
    Greyscale

Figure 431x: an annotated version of Figure 431 of Vasudevan
Regarding claim 33, Vasudevan discloses that at least one of the reinforcement strands (shown circled in Figure 431x above) is configured to engage at least one of a crown or a leg of a staple (21330 in Figure 425) deployed from the surgical stapler end effector (21700 and 21060 collectively) (inherent because the reinforcement strands are directly above the staple dispensing openings of the staple cartridge 21700, as is clear when Figure 431x is viewed in relation to Figure 425, and thus the staples 21330 will engage the reinforcement strands when they penetrate through the buttress assembly 21920).
Regarding claim 38, Vasudevan discloses a buttress assembly (21920 in Figure 431) comprising:
(a) a buttress body (21922 in Figure 431);
(b) a first plurality of reinforcement strands (shown circled in Figure 431x above) woven through the buttress body (21922) in a plurality of discrete regions (the vicinities of the first plurality of reinforcement strands) (Paragraph 0898);
(c) a second plurality of reinforcement strands (shown circled in Figure 431x above) woven through the buttress body (21922) and extending along a length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x above, Paragraph 0898); and
(d) a third plurality of reinforcement strands (shown circled in Figure 431x above) woven through the buttress body (21922) and extending transversely relative to the length (longitudinal length of 21922 in Figure 431) of the buttress body (21922) (apparent from Figure 431x above, Paragraph 0898);
wherein at least one of the second plurality of reinforcement strands (shown circled in Figure 431x above) and at least one of the third plurality of reinforcement strands (shown circled in Figure 431x above) are interwoven with at least one of the first plurality of reinforcement strands (at the “point of intersection” shown in Figure 431x above) (apparent from Figure 431x above).
Regarding claim 40, Vasudevan discloses a buttress assembly (21920 in Figure 431) comprising:
(a) a buttress body (21922 in Figure 431);
(b) a plurality of first reinforcement strands woven (the “first plurality of reinforcement strands” shown circled in Figure 431x above) through the buttress body (21922) in a plurality of discrete regions (the vicinities of the first reinforcement strands) (Paragraph 0898);
(c) a second reinforcement strand (the bottommost one of the “second plurality of reinforcement strands” shown circled in Figure 431x above) woven through the buttress body (21922) (Paragraph 0898); and
(d) a third reinforcement strand (the bottommost one of the “third plurality of reinforcement strands” shown circled in Figure 431x above) woven through the buttress body (21922) (Paragraph 0898);
wherein the second reinforcement strand (the bottommost one of the “second plurality of reinforcement strands” shown circled in Figure 431x above) and the third reinforcement strand (the bottommost one of the “third plurality of reinforcement strands” shown circled in Figure 431x above) intersect and pass through at least one of the plurality of discrete regions (the vicinities of the first reinforcement strands) (apparent from Figure 431x above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt et al. (US 2013/0214030), hereinafter Aronhalt.
Regarding claims 22 and 23, Vasudevan teaches all the limitations of the claim as stated above except: an adhesive material that is configured to releasably secure the buttress body to a deck of the staple cartridge or to an underside of the anvil; wherein the adhesive material comprises pressure sensitive adhesive.
Aronhalt teaches that it was known to provide an adhesive material (30000 in Figure 264) comprising pressure sensitive adhesive that is configured to releasably secure a buttress body (30010 in Figure 264) to a deck of a staple cartridge or to an underside of an anvil, wherein the pressure sensitive adhesive provides aggressive and permanent tack of the buttress body to the staple cartridge or to the anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto an adherend, and sufficient cohesive strength of the adhesive material to be removed cleanly from the adherend (Paragraph 0661, Paragraph 0695 lines 1-5, and Paragraph 0674 lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the buttress assembly (21920) of Vasudevan with an adhesive material comprising a pressure sensitive adhesive that is configured to releasably secure the buttress body (21922) to a deck of the staple cartridge (21700) or to an underside of the anvil (21060), as taught by Aronhalt, because doing so would provide aggressive and permanent tack of the buttress body to the staple cartridge or to the anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto the staple cartridge/anvil/buttress body, and sufficient cohesive strength of the adhesive material to be removed cleanly from the staple cartridge/anvil/buttress body.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Erneta et al. (US 2013/0315963), hereinafter Erneta.
Regarding claim 24, Vasudevan teaches all the limitations of the claim as stated above but does not expressly disclose: the reinforcement strands comprise polyglactin 910.
Erneta teaches that polyglactin 910 is commercially and readily available, is fast absorbing, and has high strength (Paragraph 0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan to incorporate the teachings of Erneta by making the reinforcement strands of Vasudevan out of polyglactin 910, because doing so would make the reinforcement strands easier to manufacture/fabricate using a commercially and readily available material, make the reinforcement strands fast absorbing, and provide the reinforcement strands high strength.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Carroll et al. (US 5,397,324), hereinafter Carroll.
Regarding claims 25 and 26, Vasudevan discloses all the limitations of the claim as stated above except: the buttress body comprises a pair of portions laterally spaced apart from each other by a gap, and at least one of the third plurality of reinforcement strands extends across the gap.
Carroll teaches that it was known to provide a buttress body (29 in Figure 5) comprising a pair of portions (the portion of 29 on the left side of serrations 31 in Figure 5 being the first portion and the portion of 29 on the right side of serrations 31 in Figure 5 being the second portion) laterally spaced apart from each other by a gap (defined by serrations 31 collectively in Figures 5 and 6), wherein at least one reinforcement strand (30 in Figure 6) of the buttress body (29) extends across the gap (defined by serrations 31 collectively), in order to reduce material resistance to a cutting knife (26 in Figures 2-4) as the cutting knife (26) advances axially and promote passage of the cutting knife (26) through the buttress body (29) (Col. 4 lines 55-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan to incorporate the teachings of Carroll by modifying the buttress assembly (21920) of Vasudevan so that the buttress body (21922 of Vasudevan) comprises a pair of portions laterally spaced apart from each other by a gap, and so that at least one of the third plurality of reinforcement strands (shown circled in Figure 431x above) extends across the gap, because doing so would reduce material resistance to the cutting knife of Vasudevan as the cutting knife advances axially, promote passage of the cutting knife through the buttress body, reduce weight of the buttress assembly, and reduce material costs and/or manufacturing costs of the buttress assembly.

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Prommersberger et al. (US 8,062,330), hereinafter Prommersberger.
Regarding claims 27 and 28, Vasudevan in view of Aronhalt teaches all the limitations of the claim as stated above except: the buttress assembly further comprises an intermediate layer positioned between the buttress body and the adhesive material; the intermediate layer is impermeable or semi-impermeable; and at least one of the reinforcement strands is positioned on or through the intermediate layer.
Prommersberger teaches that it was known to provide a buttress assembly (350 in Figure 4) with an intermediate layer (360 in Figure 4) positioned between a buttress body (370 in Figure 4) and an adhesive material (the “adhesives” or “glues” mentioned in Col. 4 lines 15-18) (it is clear from Figure 4 that 370 is above 360 and that the adhesive material must be below 360 since the adhesive material must be immediately adjacent to the staple cartridge 104, and therefore 360 is positioned between 370 and the adhesive material), wherein the intermediate layer (360) is impermeable or semi-impermeable (because 360 is non-porous, as described in Col. 2 lines 63-64), and wherein at least one reinforcement strand (380) is positioned on or through the intermediate layer (360) (apparent from Figure 4), in order to provide the buttress assembly (350) with anti-adhesion properties and provide additional support to the buttress assembly (350) (Col. 1 lines 37-38, Col. 2 lines 28-34).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt to incorporate the teachings of Prommersberger by providing the buttress assembly of Vasudevan in view of Aronhalt with an intermediate layer positioned between the buttress body (21922 of Vasudevan) and the adhesive material (30000 of Aronhalt), wherein the intermediate layer is impermeable or semi-impermeable, and wherein at least one of the reinforcement strands is positioned on or through the intermediate layer, because doing so would provide the buttress assembly with anti-adhesion properties and provide additional support to the buttress assembly.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Eskaros et al. (US 2012/0289979), hereinafter Eskaros.
Regarding claim 29, Vasudevan in view of Aronhalt teaches all the limitations of the claim as stated above except: the buttress assembly further comprises a film layer positioned over the adhesive material, and the film layer is impermeable.
Eskaros teaches that it was known to provide a film layer (20 in Figure 6a, which may be a PET release film according to Paragraph 0042 lines 14-17) positioned over an adhesive material of a buttress assembly (3 in Figure 6a) in order to protect the adhesive material until it is ready for use (Paragraph 0042 lines 14-17, Paragraph 0049 lines 1-18), wherein the film layer (20) is impermeable (because film layer 20 is made of PET release film which is known to be impermeable, and/or because film layer 20 is non-porous as is apparent from Figure 6a).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the buttress assembly of Vasudevan in view of Aronhalt with an impermeable film layer positioned over the adhesive material (30000 of Aronhalt), as taught by Eskaros, because doing so would protect the adhesive material until it is ready for use.
Regarding claim 30, Vasudevan in view of Aronhalt in further view of Eskaros teaches that the film layer (20 of Eskaros) is positioned over the plurality of reinforcement strands (because all the reinforcement strands of Vasudevan are positioned within the buttress body 21922 of Vasudevan and are thus positioned below the adhesive material 30000 of Aronhalt which is adhered to the outer surface of the buttress body 21922, and because the film layer 20 of Eskaros is positioned above the adhesive material 30000 of Aronhalt).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig (US 2016/0051296).
Regarding claim 31, Vasudevan in view of Aronhalt in further view of Eskaros teaches all the limitations of the claim as stated above except: the film layer defines a plurality of pockets, the pockets are discretely arranged on the film layer, and the pockets are configured to contain the adhesive material.
Weinzweig teaches that it was known to provide a plate (930 in Figure 9 or 1030 in Figure 10, analogous to film layer 20 of Eskaros) with a plurality of pockets (934 in Figure 9 or 1034 in Figure 10) discretely arranged on the plate (930 or 1030) and configured to contain an adhesive material, wherein the plurality of pockets (934 or 1034) provide a convenient guide for dispensing precise amounts of the adhesive material on the plate at the correct locations on the plate (Paragraph 0041 lines 9-11, Paragraph 0057).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt in further view of Eskaros to incorporate the teachings of Weinzweig by providing the film layer (20 of Eskaros) of Vasudevan in view of Aronhalt in further view of Eskaros with a plurality of pockets discretely arranged on the film layer and configured to contain the adhesive material, because doing so would provide a convenient guide for dispensing precise amounts of the adhesive material on the film layer and therefore on the buttress body (21922 of Vasudevan) at the correct locations on the film layer and therefore on the buttress body.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig in further view of Prommersberger et al. (US 8,062,330), hereinafter Prommersberger.
Regarding claim 32, Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig teaches a surgical stapler end effector (21700 and 21060 collectively in Figure 425 of Vasudevan) comprising:
(a) an anvil (21060 in Figure 425 of Vasudevan);
(b) a staple cartridge (21700 in Figure 425 of Vasudevan) configured to cooperate with the anvil (21060 of Vasudevan) to clamp and staple tissue (Paragraph 0896 of Vasudevan); and
(d) the buttress assembly of claim 31 (see 103 rejection of claim 31 above).
However, Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig does not teach: the surgical stapler end effector comprises (c) a retainer assembly configured for use with the staple cartridge, wherein the retainer assembly includes a plurality of protrusions; and the buttress assembly is configured to releasably engage the retainer assembly such that the protrusions align with the pockets of the film layer.
Prommersberger teaches that it was known to provide a surgical stapler end effector (104 and 204 collectively in Figure 1) with a retainer assembly (the four pins 400 in Figure 4 collectively) configured for use with a staple cartridge (104 in Figure 4), wherein the retainer assembly (the four pins 400 collectively) includes a plurality of protrusions (400), and wherein a buttress assembly (350 in Figure 4) is configured to releasably engage the retainer assembly (the four pins 400 collectively), in order to securely align and attach the buttress assembly (350) to the staple cartridge (104) via friction fit (Col. 7 lines 51-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig to incorporate the teachings of Prommersberger by providing the surgical stapler end effector of Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig with a retainer assembly configured for use with the staple cartridge (21700 of Vasudevan), wherein the retainer assembly includes a plurality of protrusions, and wherein the buttress assembly is configured to releasably engage the retainer assembly, because doing so would securely align and attach the buttress assembly to the staple cartridge via friction fit.
Vasudevan in view of Aronhalt in further view of Eskaros in further view of Weinzweig in further view of Prommersberger teaches that the protrusions (400 of Prommersberger) align with the pockets (934 or 1034 of Weinzweig) of the film layer (20 of Eskaros) (because the protrusions and the pockets are in correct/appropriate relative positions with respect to one other).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Merchant et al. (US 2014/0048580).
Regarding claims 34-36, Vasudevan discloses all the limitations of the claim as stated above except: a plurality of heat sensitive strands woven through the buttress body; wherein two of the heat sensitive strands are woven parallel to each other along the length of the buttress body; wherein the plurality of heat sensitive strands has a first melting temperature and the buttress body has a second melting temperature, and wherein the first melting temperature is lower than the second melting temperature.
Merchant teaches that it was known to provide a plurality of heat sensitive strands (1060 in Figures 14A and 14B) woven through a buttress body (1000 in Figures 14B and 14A), wherein two of the heat sensitive strands (the two leftmost strands 1060 in Figure 14A) are woven parallel to each other along a length of the buttress body (1000) (apparent from Figure 14A), wherein the plurality of heat sensitive strands (1060) has a first melting temperature and the buttress body (1000) has a second melting temperature, and wherein the first melting temperature is lower than the second melting temperature (Paragraph 0123 lines 13-17), in order to allow the buttress body (1000) to be secured to a staple cartridge (2000 in Figure 13A) via the heat sensitive strands (1060) (Paragraph 0122) and allow the buttress body (1000) to be easily released from the staple cartridge (2000) via melting of the heat sensitive strands (1060) (Paragraph 0123).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan to incorporate the teachings of Merchant by providing the buttress assembly (21920 of Vasudevan) with a plurality of heat sensitive strands woven through the buttress body (21922 of Vasudevan), wherein two of the heat sensitive strands are woven parallel to each other along the length of the buttress body, wherein the plurality of heat sensitive strands has a first melting temperature and the buttress body has a second melting temperature, and wherein the first melting temperature is lower than the second melting temperature, because doing so would allow the buttress body to be secured to the staple cartridge (21700 of Vasudevan) via the heat sensitive strands and allow the buttress body to be easily released from the staple cartridge via melting of the heat sensitive strands.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan in view of Aronhalt et al. (US 2013/0214030), hereinafter Aronhalt, in further view of Erneta et al. (US 2013/0315963), hereinafter Erneta.
Regarding claim 39, Vasudevan teaches all the limitations of the claim as stated above except: the buttress assembly further comprises a pressure sensitive adhesive, wherein the reinforcement strands comprise polyglactin 910.
Aronhalt teaches that it was known to provide a buttress assembly (30010 and 30000 collectively in Figure 264) with a pressure sensitive adhesive (30000 in Figure 264) in order to provide aggressive and permanent tack of a buttress body (30010 in Figure 264) to a staple cartridge or to an anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto an adherend, and sufficient cohesive strength of the adhesive material to be removed cleanly from the adherend (Paragraph 0661, Paragraph 0695 lines 1-5, and Paragraph 0674 lines 1-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the buttress assembly (21920) of Vasudevan with a pressure sensitive adhesive, as taught by Aronhalt, because doing so would provide aggressive and permanent tack of the buttress body (21922 of Vasudevan) to a staple cartridge or to an anvil, adherence of the buttress body to the staple cartridge or to the anvil with no more than finger pressure, sufficient ability of the adhesive material to hold onto the staple cartridge/anvil/buttress body, and sufficient cohesive strength of the adhesive material to be removed cleanly from the staple cartridge/anvil/buttress body.
Vasudevan in view of Aronhalt teaches all the limitations of the claim as stated above but does not expressly teach: the reinforcement strands comprise polyglactin 910.
Erneta teaches that polyglactin 910 is commercially and readily available, is fast absorbing, and has high strength (Paragraph 0011).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Vasudevan in view of Aronhalt to incorporate the teachings of Erneta by making the reinforcement strands of Vasudevan out of polyglactin 910, because doing so would make the reinforcement strands easier to manufacture/fabricate using a commercially and readily available material, make the reinforcement strands fast absorbing, and provide the reinforcement strands high strength.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Vasudevan.
Regarding claim 41, Vasudevan teaches all the limitations of the claim as stated above except: the first plurality of reinforcement strands, the second plurality of reinforcement strands, and the third plurality of reinforcement strands are not integrally connected with each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the first plurality of reinforcement strands (shown circled in Figure 431x above), the second plurality of reinforcement strands (shown circled in Figure 431x above), and the third plurality of reinforcement strands (shown circled in Figure 431x above) of Vasudevan to be separable and not integrally connected with each other, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. Please note that applicant has not disclosed any criticality for the claimed limitations in any part of the instant application.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 21-36 and 38-41 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Applicant respectfully submits that that Vasudevan fails to disclose or suggest all of the features recited in amended independent claim 21, particularly in the arrangement recited the claim. For instance, amended independent claim 21 recites a "buttress body defining a cross- sectional plane that extends transversely relative to a length of the buttress body and along a width of the buttress body," and "a first plurality of reinforcement strands woven through the buttress body in a plurality of discrete regions."
…
Accordingly, Applicant respectfully submits that Vasudevan fails to anticipate claim 21 in accordance with MPEP 2131 and as such, the continued anticipation rejection of claim 21 over Vasudevan would constitute clear, reversible legal error.”,

the examiner firstly asserts that the term “strand” in a very broad term which can be interpreted as meaning “a fiber or filament” or “a thread or threadlike part of anything” (see definitions 4 and 5 of “strand” in https://www.dictionary.com/browse/strand). Thus, the phrase “reinforcement strands” in claims 21, 38, and 40 can be interpreted as being any filamentary or threadlike part which plays a role in reinforcing the buttress assembly of claims 21, 38, and 40. Since the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above are filamentary/threadlike parts which reinforce/strengthen the buttress assembly 21920 by providing structural support to the buttress body 21922 (by serving as a skeleton) when they are disposed inside the buttress body 21922, the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above can be properly interpreted as being “reinforcement strands” as claimed in claims 21, 38, and 40. Secondly, the examiner asserts that the term “woven” in claim 21, 38, and 40 is a very broad term which can be interpreted as meaning “introduced as an element or detail into a connected whole” (see definition 4 of “weave” in https://www.dictionary.com/browse/weave). Since the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above are introduced into buttress body 21922 as elements of a connected whole (i.e. buttress assembly 21920), the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above can be properly interpreted as being “woven” through buttress body 21922. Note that under this definition of the term “woven”, reinforcement strands which are “embedded” into the buttress body 21922 can be interpreted as being “woven” through buttress body 21922. Lastly, the examiner asserts that it is apparent from Figure 431x above that one of the “second plurality of reinforcement strands” and one of the “third plurality of reinforcement strands” intersect at the “point of intersection” in the “cross-sectional plane” that includes at least a portion of one of the plurality of discrete regions (the vicinities of the “first plurality of reinforcement strands”).

In response to Applicant’s argument that:
“Independent claim 38 recites "a buttress body" comprising a first, a second and a third plurality of "reinforcement strands" that are "woven through the buttress body." Independent claim 38 further recites "wherein at least one of the second plurality of reinforcement strands and at least one of the third plurality of reinforcement strands are interwoven with at least one of the first plurality of reinforcement strands." For reasons similar to those set forth in the rebuttal of the anticipation rejection of amended independent claim 21 over Vasudevan, Applicant respectfully submits that Vasudevan also fails to disclose or suggest such features, among others, particularly in the arrangement recited in independent claim 38. Moreover, Vasudevan does not teach or suggest to any "reinforcement strands" being present in its disclosed "tissue thickness compensator comprising a reservoir," much less any "reinforcement strands" being "woven therethrough" in any spatial relation relative to each other, much less intersecting in any plane pursuant to amended independent claim 21.7 As such, Applicant respectfully submits that it stands to reason that Vasudevan cannot further teach or suggest "at least one of the third plurality of reinforcement strands are interwoven with at least one of the first plurality of reinforcement strands," pursuant to independent claim 38.8 Accordingly, Applicant maintains that Vasudevan fails to anticipate independent claim 38 in accordance with MPEP 2131 and as such, the continued anticipation rejection of claim 38 over Vasudevan would constitute clear, reversible legal error.”,

the examiner firstly asserts that the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above can be properly interpreted as being “reinforcement strands” that are “woven” through buttress body 21922, as explained in the response to the previous argument. Secondly, the examiner asserts that the term “interwoven” in claim 38 is a very broad term which can be interpreted as meaning “to intermingle or combine as if by weaving” (see definition 2 of “interweave” in https://www.dictionary.com/browse/interwoven). Since the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above are combined together at points such as the “point of intersection” shown in Figure 431x above, the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above can be interpreted as being “interwoven” with one another. Lastly, the examiner asserts that it is apparent from Figure 431x above that one of the “second plurality of reinforcement strands” and one of the “third plurality of reinforcement strands” are interwoven with one of the “first plurality of reinforcement strands” at the “point of intersection”.

In response to Applicant’s argument that:
“Independent claim 40 recites "a buttress body" comprising a first, a second and a third "plurality" of "fibrous reinforcement strands" that are "woven through the buttress body." Amended independent claim 40 further recites "wherein the second reinforcement strand and the third reinforcement strand intersect and pass through at least one of the plurality of discrete regions." For reasons similar to those set forth in rebuttal of the anticipation rejection of amended independent claim 21, Applicant respectfully submits that Vasudevan fails to disclose or suggest such features, among others, particularly in the arrangement recited in independent claim 40. Moreover, Vasudevan does not teach or suggest to any "reinforcement strands" being present in its disclosed "tissue thickness compensator comprising a reservoir," much less any "fibrous reinforcement strands" being "woven therethrough" in any spatial relation relative to each other, much less any "fibrous reinforcement strands" that "intersect and pass through at least one of the plurality of discrete regions," pursuant to amended independent claim 40.9 Accordingly, Applicant maintains that Vasudevan fails to anticipate independent claim 40 in accordance with MPEP 2131 and as such, the continued anticipation rejection of claim 408 over Vasudevan would constitute clear, reversible legal error.”,

the examiner firstly asserts that claim 40 does not recite “fibrous reinforcement strands” as asserted by the Applicant. The term “fibrous” is not used even once in claim 40. Secondly, the examiner asserts that the “first plurality of reinforcement strands”, the “second plurality of reinforcement strands”, and the “third plurality of reinforcement strands” shown in Figure 431x above can be properly interpreted as being “reinforcement strands” that are “woven” through buttress body 21922, as explained in the response to the first argument. Lastly, the examiner asserts that it is apparent from Figure 431x above that the bottommost one of the “second plurality of reinforcement strands” and the bottommost one of the “third plurality of reinforcement strands” intersect and pass through at least one of the plurality of discrete regions (the vicinities of the “first plurality of reinforcement strands”).

In response to Applicant’s argument that:
“Turning now to the Response to Arguments in the Office Action, Applicant respectfully submits that the Office's assertion that the so-called "strands" in FIG. 431X of Vasudevan are "woven" per independent claims 21, 38 and 40, also constitutes clear, reversible legal error. To support this errant assertion, the Office turns to Dictionary.com for one possible meaning of the term "weave," a word that is conspicuously absent from independent claims 21, 38 and 40 and from Vasudevan itself, and declares that because of that definition of "weave" in Dictionary.com, Vasudevan anticipates claims 21, 38 and 40. Appellant respectfully submits that by doing so, the Office has committed further reversible legal errors.
…
In the event that the Office maintains its assertion that "definition 4" of "weave" in Dictionary.com is fundamental to the continued rejection of independent claims 21, 38 and 40 as being anticipated by Vasudevan, Appellant respectfully requests that the Office fully consider and address in the next office action not only "definition 4" of "weave" at Dictionary.com, but also definitions 1-3, which respectively state that "weave" can mean "to interlace (threads, yarns, strips, fibrous material, etc.) so as to form a fabric or material;" "to form by interlacing threads, yarns, strands, or strips of some material;" and "to weave a basket; to weave cloth"17 – three definitions that in Appellant's opinion, one of ordinary skill in the art would likely find to be consistent with the meaning of "woven" in accordance with Vasudevan.”,

the examiner firstly asserts that the examiner is not restricted to relying on Vasudevan’s intended meaning of the term “woven” when interpreting the claims, and that the examiner can rely on an ordinary meaning of the term “woven” to interpret the claims if the term “woven” is not defined by the Applicant in the specification of the instant application. Since the Applicant does not define the term “woven” using quotation marks in any part of the instant application, the examiner can rely on an ordinary meaning of the term to interpret the claims. One such ordinary meaning of the term “woven” is “introduced as an element or detail into a connected whole” (see definition 4 of “weave” in https://www.dictionary.com/browse/weave), which is the meaning of the term “woven” relied upon by the examiner to interpret the claims. Secondly, the examiner asserts that when a claim term is not defined by the Applicant in the specification of the instant application and there are multiple ordinary meanings of the claim term which are consistent with the specification of the instant application, the examiner can rely on any one of the multiple ordinary meanings to interpret the claims. Since the Applicant did not define the “woven” in the specification of the instant application using quotation marks and the ordinary meaning “introduced as an element or detail into a connected whole” of the term “woven” is consistent with the specification of the instant application, the examiner did not err by choosing to rely on definition 4 of “weave” in https://www.dictionary.com/browse/weave even though definitions 1-3 of “weave” are also consistent with the specification of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANZIM IMAM/
Examiner, Art Unit 3731